This cause was brought to restrain the city of Ponca City, Okla., from making certain street improvements. A trial was had upon a stipulation, admitting the allegations of the petition, and resulted in a judgment for the city. The petition in error contained the following alleged assignment of error:
"The said court erred in making an order denying plaintiff in error's application for a temporary restraining order."
There is nothing in this alleged assignment of error from which the court can ascertain wherein the trial court *Page 495 
committed error. It is too general and indefinite to present any question to this court for review. Standard Stone Co. v.Greer et al., 52 Okla. 595, 153 P. 640; Willet v. Johnson,13 Okla. 563, 76 P. 174; Turner v. First Nat. Bank,40 Okla. 498, 139 P. 703; Jones v. Lee, 43 Okla. 257, 142 P. 996;Johnson v. Johnson, 43 Okla. 582, 143 P. 670.
The judgment of the trial court should be affirmed.
By the Court: It is so ordered.